DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest the respective claim limitations when considered as a whole.
Regarding claim 1, the amended claim recites, inter alia, “a display unit” and “housing” with a “guide bar” and “configured to withdraw the display unit from the housing or insert the display unit into the housing” and a control unit which is configured to “cause the display to operate in a speaker mode to play a song while the display unit is fully inserted into the housing” (meaning no display unit displayable area is visible) and to “receive an image display command” where then “according to the image display command…” the guide bar is “to withdraw the display unit and display second content corresponding to the image display command in a second region, and display first content of an audio controller for controlling the speaker mode in a first region of the display unit,” which when considered as a whole render the claims allowable over the prior art.
First, note that the invention is directed toward an idiosyncratic type of display, that of the type which is able to be withdrawn, inserted, rolled, unrolled, etc., in order to accommodate additional display content.  As is seen in the prior art previously applied as in Park and Oh, the concept of expanding the displayable area of such a screen and displaying content matched to the adjustable area is known in the art.  Thus, when certain content is being watched, a user may request another type of content or additional content and the screen will be adapted to the proper size, along with the content which will fill the adjustable display area.  The claimed invention deals with the same type of display, but 
First, the claim requires that the “display unit is fully inserted into the housing” while simultaneously operating “in a speaker mode to play a song,” requiring thus a speaker state in which the display is playing a song without displaying any visible content, this speaker state then being controlled in response to the received “image display command.”  This aspect of operating in a speaker mode while the display is fully inserted into the housing cannot specifically be found in the prior art.  Oh does describe playing “audio content” when in a specific “mode” (see Oh, figures 11-14 and paragraphs 0082-105).  However, there is no teaching or contemplation or suggestion that any audio content such as a song is played while the display is fully inserted into the housing, but rather an area “M1” is always at least displayed and even when a user “does not desire to watch a music video or have detailed information on an album” there is only suggested a “minimized interface and information only” where the display is not fully inserted into the housing.  Thus there is no teaching of the required speaker mode in connection with the same requirement to have the display inserted into the housing and also no teaching to then receive an image display command in such a state to cause two types of information to be displayed including one type related to controlling the audio in speaker mode.  
The Examiner has also considered a teaching in the disclosure of Kim et al (US PGPUB No. 20200076940) which has a display capable of being inserted into the housing (see figures 31-46D for example and paragraphs 0451-593) and while not being used as prior art, shows a state of the art which the invention distinguishes over as well.  Kim teaches that a mode may at least be run when the display is fully inserted into the display such as receiving a “call request” “while the screen of the rollable display…is closed” and that “when the screen is expanded, the control unit displays, on the expanded screen, information 3910 on the other party requesting the telephone call, a UI 3920 for connecting the telephone call with the other party, and a UI 3930 rejecting the call” as seen in figure 39A-39B.  This at 
Thus the invention defined by the claims represents an improvement over prior art applications of rollable displays which allows a user to utilize the physical form factor of the display in a rolled up mode as a speaker and to integrate such a mode into the display mode allowing additional uses of the display while maintaining control and continuity for example as in Applicant’s Specification at paragraphs 0212-0215 and figures 29A-29C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT E SONNERS/Examiner, Art Unit 2613      


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613